 Case 6:14-cv-00047-RSB-BWC Document 272 Filed 02/26/21 Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 WASEEM DAKER,

                Plaintiff,                                CIVIL ACTION NO.: 6:14-cv-47

        v.

 BRIAN OWENS, et al.,

                Defendants.


                                           ORDER

       Before the Court is the Motion to Vacate Plaintiff’s In Forma Pauperis Status (“Motion

to Vacate”), doc. 140, filed by Defendants Brian Owens, Timothy Ward, Robert Toole, Shirley

Kilgore, Linton DeLoach, Milton Smith, Benjamin Warren, Miguel Salgado, Ronnie Shuemake,

Taral Todman, Freddie Davis, and Betty Bailey-Dean (“Movants”), Plaintiff’s Response,

doc. 154, and Movants’ Reply, doc. 159. Movants also filed a Motion to Supplement the Record

on Their Motion (“Motion to Supplement”), in which they argue the Court should find Plaintiff

has made material misrepresentations regarding his indigency status and the consequences of

such misrepresentations should be dismissal of all claims with prejudice. Doc. 208. Plaintiff

also responded in opposition to the Motion to Supplement. Doc. 240. In their Motion to Vacate,

Movants make essentially two arguments: (1) Plaintiff misrepresented his financial

circumstances in his 2014 affidavit in support of his request to proceed in forma pauperis, and

(2) Plaintiff is no longer indigent and his claims of indigency should be reevaluated. Doc. 140.
    Case 6:14-cv-00047-RSB-BWC Document 272 Filed 02/26/21 Page 2 of 14




        Regarding the first argument, Movants argue Plaintiff had his in forma pauperis (“IFP”)

request denied in a case in the Northern District of Georgia around the same time and the denial

of IFP status there demonstrates Plaintiff made misrepresentations in his motion in this case in

2014. Id. at 3–4 (citing Daker v. Humphrey, 1:13-cv-01554 (N.D. Ga. 2013)). The parties

dispute what transpired in that Northern District of Georgia case after Plaintiff was denied IFP

status and how it should impact the Court’s analysis here. Docs. 157, 159.

        Based on the record in this case and a review of the docket and appellate history of the

Northern District of Georgia case in question, the Court cannot conclude, at this point, Plaintiff

made misrepresentations about his financial position in this case in his 2014 motion. This is not

to say Plaintiff was fully truthful in his affidavit, only that the Court cannot resolve this issue

based on the current record. 1 The passage of time—nearly seven years—complicates this

inquiry. To the extent Movants’ Motion to Vacate and Motion to Supplement are based on a

purported material misrepresentation in Plaintiff’s 2014 affidavit submitted in this matter, this

portion of the Motions is DENIED without prejudice. However, the Court considers Movant’s

secondary argument as well.

        In their second argument, Movants assert Plaintiff is not indigent now, and the Court

should reevaluate Plaintiff’s IFP status. Doc. 140. Movants assert Plaintiff owned a home at the

outset of this case, in 2014, but on August 27, 2018, he sold the home for $464,900. Doc. 140 at

3–4. Movants also point out Plaintiff paid the filing fees in a number of cases in 2019 and 2020

and has been found not indigent by at least one court. Id. In their Motion to Supplement,

Movants point to a case Plaintiff filed in the Middle District of Georgia. Doc. 208 (citing Daker



1
        In his June 4, 2014 application to proceed without prepayment of fees, Plaintiff did disclose he
had a “house worth $285,000–$330,000,” noting it had a mortgage of about $345,000 and was listed for
sale. Doc. 4 at 2.


                                                    2
    Case 6:14-cv-00047-RSB-BWC Document 272 Filed 02/26/21 Page 3 of 14




v. Head, 5:14-CV-138 (M.D. Ga. Apr. 4, 2014)). In that case, the court reevaluated Plaintiff’s

initial assertion of indigency based on changes in Plaintiff’s financial status and Plaintiff’s

pattern of misrepresentations about his financial status, and, in 2019, ordered Plaintiff to submit

an updated motion to proceed in forma pauperis. The Court reviewed Plaintiff’s updated motion

and concluded, among other things, Plaintiff has a history of intentionally misleading courts and

engaging in vexatious and bad faith litigation and had engaged in “calculated efforts to conceal

sources of funds” from which he could have paid filing fees. That court dismissed Plaintiff’s

case with prejudice as a result. Movants in this case argue the record in the Middle District of

Georgia case supports this Court reevaluating Plaintiff’s indigency status.

        In his Responses, Plaintiff argues Movants’ characterizations of his finances are incorrect

because his debts and liabilities far outweigh any proceeds he received as a result of selling his

home. Doc. 154 at 7. Plaintiff also attempts to provide the Court with a partial accounting of his

expenditures since his 2019 affidavit. 2 Doc. 240. Regarding the Middle District of Georgia

case, Plaintiff argues that court’s disposition in that matter does not warrant dismissal of

Plaintiff’s claims in this action because the factual circumstances are different. Most

importantly, Plaintiff argues that in the Middle District of Georgia case, he was ordered to

submit an updated motion to proceed IFP, which formed the basis for the dismissal, but he has

not been ordered to file an updated motion in this case. Doc. 216 at 3.

        The Court does not have sufficient information to determine whether Plaintiff is currently

indigent. Unlike the Middle District of Georgia case described above, Plaintiff has not been

ordered to submit an updated motion to proceed IFP in this case. Although Plaintiff made some


2
        Movants note Plaintiff testified to having substantially more assets in the 2019 affidavit he
submitted in the Middle District of Georgia case than he did in his 2020 Response to their Motion to
Vacate and question whether the discrepancy is the result of Plaintiff’s misrepresentations. Doc. 208 at 4.



                                                     3
 Case 6:14-cv-00047-RSB-BWC Document 272 Filed 02/26/21 Page 4 of 14




representations about his more recent financial circumstances in his Responses to Movants’

Motion to Vacate and Motion to Supplement, those representations were not made in support of

Plaintiff’s affirmative request to continue proceeding IFP. For these reasons, the Court DENIES

without prejudice Movants’ Motion to Vacate and Movants’ Motion to Supplement. Docs. 140,

208.

        However, Movants have presented legitimate concerns about Plaintiff’s ongoing

indigency status and about whether Plaintiff’s financial circumstances have significantly changed

since this case was filed, in large part due to the sale of his home in 2018. Doc. 140 at 4;

Doc. 154 at 3–4. Additionally, Plaintiff’s sworn testimony in his Response to Movants’ Motion

to Vacate indicates he had sufficient funds in several accounts at that time (April 2020) to pay

the Court’s filing fee. Doc. 154 at 7 (listing approximately $3,647.44 in checking accounts and

$11,085.55 in a savings account). Plaintiff does not dispute Movants’ evidence he has

repeatedly paid filing fees in other cases over the years. Id. at 9. In fact, Plaintiff estimates he

paid over $20,000.00 in filing fees over the past few years. Doc. 240 at 2–3. Plaintiff also paid a

$402.00 filing fee earlier this month in another case in this District, indicating Plaintiff currently

has the ability to pay filing fees. Daker v. Ward, No. 6:21-cv-3 (S.D. Ga. Feb. 4. 2021).

Plaintiff, however, contends he should still be considered indigent based on his current assets,

debts, and liabilities.

        Additionally, the Court has concerns about Plaintiff’s actions related to his prisoner trust

account. When initially granting in forma pauperis status to Plaintiff in 2014, and again when

reinstating his in forma pauperis status in 2019, the Court notified Plaintiff he would be

obligated to pay the entire filing fee. Doc. 5 at 1; Doc. 97 at 1 (stating “all prisoners, even those

who are allowed to proceed in forma pauperis” must pay the full filing fee). The Court also




                                                   4
 Case 6:14-cv-00047-RSB-BWC Document 272 Filed 02/26/21 Page 5 of 14




informed Plaintiff he would be put on a payment schedule, as outlined in § 1915(b), according to

the funds available in his prisoner trust fund account. Id. In 2019, when reconsidering

Plaintiff’s request for in forma pauperis status, the Court directed Plaintiff to submit an updated

form containing his prisoner trust fund account statement. Doc. 97 at 3. Over a year has passed,

and the Court has not yet received this form. Plaintiff has admitted to intentionally not putting

funds in his prisoner account for years, maintaining a zero balance despite his apparent access to

funds outside of prison, see Pl.’s Partial Objs. to Magistrate’s 4/22/19 Order & R. & R., Daker v.

Head, No. 5:14-cv-138 (M.D. Ga. May 2, 2019), ECF No. 41 at 13–14, n.4 (acknowledging he is

not placing funds in his prison account because he is disputing debts of around $25,000). Thus,

it appears Plaintiff is intentionally diverting funds away from his prisoner trust account to avoid

paying his debts and filing fees. Courts have determined dismissal with prejudice is appropriate

in cases involving a “chronic litigant who manipulates the amount of funds in his prison

account.” Camp v. Oliver, 798 F.2d 434, 437–38 (11th Cir. 1986) (recognizing dismissal with

prejudice may be appropriate where a prisoner misrepresents his financial circumstances and has

a “history of fraudulent manipulation of his bank account”).

       In light of this record, the Court will reevaluate Plaintiff’s indigency status, his actions

related to his prisoner trust account, and his failure to make partial payments toward the

outstanding filing fee in this case. “There is no question that proceeding in forma pauperis is a

privilege, not a right, and permission to so proceed is committed to the sound discretion of the

court.” Id. at 437. Further, district courts “retai[n] the authority to . . . revoke IFP status when

new evidence bearing on the IFP determination comes to light.” McLeod v. Sec’y, Fla. Dep’t of

Corr., 778 F. App’x 663, 665 (11th Cir. 2019) (affirming district court’s revocation of IFP status

after it revisited imminent danger determination). As one court noted:




                                                  5
 Case 6:14-cv-00047-RSB-BWC Document 272 Filed 02/26/21 Page 6 of 14




         Because in forma pauperis status is a privilege, it follows that the privilege
         may be revoked when the goals of § 1915 are not being furthered. If an
         indigent litigant’s financial condition improves to the point that his economic
         situation does not prohibit him from maintaining his action, then assistance
         under § 1915 is no longer justified . . . . [T]he Court may revoke plaintiff’s in
         forma pauperis status if there is sufficient evidence that plaintiff’s financial
         condition has improved to the point that plaintiff’s economic situation is no
         longer a significant barrier to maintaining the action.

Murphy v. Jones, 801 F. Supp. 283, 288–89 (E.D. Mo. 1992); see also In re Kauffman, 354 B.R.

682 (Bankr. D. Vt. 2006) (holding bankruptcy court may vacate an order granting a waiver of the

filing fee, intended to be issued at the outset of a case, based upon information that comes to the

court’s attention later in the case).

        In order to properly evaluate these matters, the Court ORDERS Plaintiff to comply with

the following instructions:

        (1)     Plaintiff must furnish the Updated Prisoner Trust Fund Account
                Statement (attached as Exhibit A to this Order) to the trust (financial)
                officer of each prison where he has been confined for the past six months.
                The trust officer will complete and sign the form and return the form and
                supporting documents to Plaintiff for submission to the Court. Two copies
                of the form are enclosed for this purpose. Plaintiff must submit the
                completed form to the Clerk within 30 days of this Order.

        (2)     Plaintiff must complete and submit the attached AO 240 form (attached as
                Exhibit B to this Order) describing his current financial status. If Plaintiff
                does not claim to be a pauper, he should not swear to that portion of the
                form, as such improper swearing will almost certainly result in dismissal
                of this action. See 28 U.S.C. § 1915(e)(2)(A) (providing the Court with
                authority to “dismiss the case at any time if the court determines that the
                allegation of poverty is untrue.”). Plaintiff must sign and submit the form
                to the Clerk within 30 days of this Order.

        If Plaintiff does swear to be a pauper, the Court will determine, based on the information

it has received, the amount of the initial partial filing fee Plaintiff will be required to pay, as well

as a payment plan for any remaining balance. The Court, upon review of information concerning

Plaintiff’s financial situation, may also conclude it is appropriate to vacate Plaintiff’s in forma

pauperis status. Regardless, Plaintiff “shall be required to pay the full amount of [the] filing


                                                   6
    Case 6:14-cv-00047-RSB-BWC Document 272 Filed 02/26/21 Page 7 of 14




fee,” 28 U.S.C. § 1915(b)(1), and he cannot avoid this duty merely by keeping his assets out of

his prisoner account.

        Additionally, Plaintiff cannot avoid his duty to pay the filing fee simply by alleging the

existence of unsubstantiated debts. For any debts Plaintiff alleges he currently owes, Plaintiff

shall provide documentation supporting the amount of the debt (such as information contained in

a credit report, a collections notice, a lawsuit concerning the debt, billing statements, etc.). 3 If

Plaintiff fails to submit such documentation of his debts within 30 days of this Order, then the

Court will assume the alleged debts are not collectible and will not consider such debts when

reviewing Plaintiff’s financial circumstances.

        If Plaintiff, on reviewing his current financial situation, does not swear to be a pauper,

then he must submit the full filing fee to the Court within 30 days of this Order or face dismissal

of this action for non-payment. Additionally, Plaintiff is notified if he fails to timely comply




3
         Given the Court’s concerns about Plaintiff’s truthfulness regarding his financial circumstances,
Plaintiff must provide more than self-serving sworn statements that alleged debts and liabilities exist. For
example, Plaintiff, in his Response to Movants’ Motion to Vacate, alleges he has over $50,000 in student
loan debt, $36,000 in costs for court-appointed counsel, and $25,000 in disputed prisoner account debt.
Doc. 154 at 7. Unless such debt is substantiated and unless Plaintiff can show the full amount of his debts
is currently due and collectible and he is making efforts to pay such debts, the Court will not consider
these alleged debts as significantly impacting his financial status. Moreover, the Court reminds Plaintiff
it has discretion to consider outside sources of funds, and that even if his liabilities exceed his assets, the
Court can still conclude paying the filing fee for this case would not be an undue hardship and,
accordingly, vacate his in forma pauperis status. See Sellers v. United States, 881 F.2d 1061, 1063 (11th
Cir. 1989) (“The fact that the petitioner’s funds are derived from family sources does not compel the
conclusion that the filing fee is due to be waived.”); Roberts v. Brennan, No. 4:19-cv-207, 2019 WL
4921107, at *1 (S.D. Ga. Aug. 29, 2019), adopted by 2019 WL 4923219 (S.D. Ga. Oct. 4, 2019) (denying
IFP status to litigant who disclosed “approximately $524,000 in debts, upon which he accrues obligations
in the amount of $2,630.80, to be discharged out of an income of $1,445.00.”); Fridman v. City of New
York, 195 F. Supp. 2d 534, 537 (S.D.N.Y. 2002) (“In assessing an application to proceed in forma
pauperis, a court may consider the resources that the applicant has or ‘can get’ from those who ordinarily
provide the applicant with the ‘necessities of life,’ such as ‘from a spouse, parent, adult sibling or other
next friend.’”).



                                                      7
 Case 6:14-cv-00047-RSB-BWC Document 272 Filed 02/26/21 Page 8 of 14




with this Order, the Court will dismiss Plaintiff’s case for failure to prosecute and follow this

Court’s Orders.

       SO ORDERED, this 26th day of February, 2021.




                                       ___________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  8
Case 6:14-cv-00047-RSB-BWC Document 272 Filed 02/26/21 Page 9 of 14




                          EXHIBIT A
Case 6:14-cv-00047-RSB-BWC Document 272 Filed 02/26/21 Page 10 of 14




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 WASEEM DAKER,

                Plaintiff,                                  CIVIL ACTION NO.: 6:14-cv-47

        v.

 BRIAN OWENS, et al.,

                Defendants.


             UPDATED PRISONER TRUST FUND ACCOUNT STATEMENT

        The Court, in the above-referenced case, is requesting a certified copy of Plaintiff
Waseem Daker’s trust account statement for the past six months. Plaintiff in this case has been
instructed by the Court to furnish this form to the trust officer of each institution where he has
been confined for the last six months

      Please complete this form, attach the supporting ledger sheets, and return these
documents to the prisoner for mailing to the Court.

DATE OF REQUEST FOR UPDATED STATEMENT:                                       February 26, 2021

AVERAGE MONTHLY DEPOSITS during the
six months prior to February 26, 2021:

AVERAGE MONTHLY BALANCE during the
six months prior to February 26, 2021:

        I certify that the above information accurately states the deposits and balances in the
Plaintiff’s trust account for the period shown and that the attached ledger sheets are true copies
of the account records maintained by this institution.



Signature of Authorized Officer of Institution                       Date


Print or Type Name
Case 6:14-cv-00047-RSB-BWC Document 272 Filed 02/26/21 Page 11 of 14




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 WASEEM DAKER,

                Plaintiff,                                  CIVIL ACTION NO.: 6:14-cv-47

        v.

 BRIAN OWENS, et al.,

                Defendants.


             UPDATED PRISONER TRUST FUND ACCOUNT STATEMENT

        The Court, in the above-referenced case, is requesting a certified copy of Plaintiff
Waseem Daker’s trust account statement for the past six months. Plaintiff in this case has been
instructed by the Court to furnish this form to the trust officer of each institution where he has
been confined for the last six months

      Please complete this form, attach the supporting ledger sheets, and return these
documents to the prisoner for mailing to the Court.

DATE OF REQUEST FOR UPDATED STATEMENT:                                       February 26, 2021

AVERAGE MONTHLY DEPOSITS during the
six months prior to February 26, 2021:

AVERAGE MONTHLY BALANCE during the
six months prior to February 26, 2021:

        I certify that the above information accurately states the deposits and balances in the
Plaintiff’s trust account for the period shown and that the attached ledger sheets are true copies
of the account records maintained by this institution.



Signature of Authorized Officer of Institution                       Date


Print or Type Name




                                                 11
Case 6:14-cv-00047-RSB-BWC Document 272 Filed 02/26/21 Page 12 of 14




                          EXHIBIT B
Case 6:14-cv-00047-RSB-BWC Document 272 Filed 02/26/21 Page 13 of 14
Case 6:14-cv-00047-RSB-BWC Document 272 Filed 02/26/21 Page 14 of 14
